Citation Nr: 1128592	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the Veteran's 50 percent disability evaluation for PTSD and denied service connection for fibromyalgia.

In March 2011, the RO increased the Veteran's disability rating for PTSD to 70 percent effective from April 21, 2009.  However, the Board notes that the Veteran was not granted the maximum evaluation for that disability.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, during the pendency of the appeal, the RO granted that benefit in a March 2011 rating decision.  Accordingly, the issue of entitlement to TDIU no longer remains in appellate status, and no further consideration is required.



FINDINGS OF FACT

1.  In an October 2010 statement, prior to promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of service connection for fibromyalgia. 

2.  In a June 2011 written statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his entire appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).  

The Veteran submitted a statement to the RO in October 2010 indicating that he wanted to withdraw his appeal for the issue of service connection for fibromyalgia.  The Board later received another written statement from the Veteran in June 2011 in which he withdrew his appeal for the issues of entitlement to an increased evaluation for PTSD and for service connection for fibromyalgia.  Specifically, he stated that he wanted to withdraw his entire appeal because he had been rated 100 percent for permanent and total service-connected disabilities.  Hence, the Veteran has withdrawn this appeal, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.






ORDER

The appeal is dismissed.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


